USCA11 Case: 21-14440      Date Filed: 10/21/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14440
                   Non-Argument Calendar
                   ____________________

ANTONIO ROSELLO,
                                           Petitioner-Appellant,
versus
UNITED STATES OF AMERICA,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket Nos. 1:20-cv-21118-FAM,
                      1:95-cr-00114-FAM-3
USCA11 Case: 21-14440         Date Filed: 10/21/2022    Page: 2 of 9




2                      Opinion of the Court                 21-14440

                     ____________________

Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER,
Circuit Judges.
PER CURIAM:
        Antonio Rosello, a federal prisoner, appeals the denial of his
successive motion to vacate his convictions for conspiring to use
and carry and for using and carrying a firearm during and in rela-
tion to a crime of violence, 18 U.S.C. § 924(c), (o). See
28 U.S.C. § 2255. Rosello obtained leave to file his motion seeking
a vacatur based on United States v. Davis, 139 S. Ct. 2319 (2019),
and Brown v. United States, 942 F.3d 1069 (11th Cir. 2019). The
district court ruled that Rosello procedurally defaulted his argu-
ment for relief. We affirm.
                        I. BACKGROUND
       On November 14, 1994, Juan Nunez drove Rosello, Lazaro
Veliz, and Ezequiel Ferrer to Brain Power Incorporated in Miami,
Florida, to rob a Wells Fargo armored car. The three robbers exited
their vehicle wielding guns and wearing ski masks, bulletproof
vests, and latex gloves. Ferrer aimed his gun at the Wells Fargo
messenger after he opened the door from the interior of the ar-
mored car. The messenger struggled with Ferrer until Veliz pulled
the messenger outside, and Rosello held the messenger at gunpoint
while Ferrer and Veliz climbed into the rear of the armored car. Its
driver shot at Ferrer and Veliz through the partition, and when
they returned fire, a bullet struck the driver’s arm. Rosello, Veliz,
USCA11 Case: 21-14440         Date Filed: 10/21/2022    Page: 3 of 9




21-14440               Opinion of the Court                         3

and Ferrer fled the scene with the assistance of two getaway drivers
and then divided up stolen checks, credit card receipts, foreign cur-
rency, and $1,873,681 in United States currency, including $47,099
in food stamps. Later, a cooperating defendant provided infor-
mation that led to the apprehension of the robbers and the recov-
ery of some of the stolen property.
        A jury convicted Rosello of conspiring to commit and of
committing a Hobbs Act robbery, 18 U.S.C. §§ 2, 1951, of conspir-
ing to use and carry and of using and carrying a firearm during and
in relation to a crime of violence, id. §§ 2, 924(c), 924(o), and of
money laundering, id. §§ 2, 1956(a)(1)(B). Rosello’s indictment
listed both Hobbs Act charges as predicate offenses for the firearm
charges.
       The district court instructed the jury that Rosello was
charged with having “knowingly and willfully conspired together
[with his coconspirators] to obstruct, delay and effect commerce”
“[b]y robbery of armored car messengers and drivers” and with
having “affected commerce by robbing armored car messengers
and drivers.” The district court also instructed the jury that Rosello
was charged “with a conspiracy to use and carry firearms during
and in relation to a crime of violence” and with “the commission
of using and carrying firearms during and in relation to a crime of
violence” as that “relate[d] to the counts alleging the robberies.”
The district court stated that the substantive firearm offense had to
“relate[] to another crime of violence” and “ha[d] to include [one
USCA11 Case: 21-14440         Date Filed: 10/21/2022    Page: 4 of 9




4                      Opinion of the Court                 21-14440

of the] Counts” “involving the robbery.” The jury found Rosello
guilty of the firearm offenses in a general verdict.
       The district court sentenced Rosello to 45 years of imprison-
ment. The district court imposed consecutive sentences of 20 years
for Rosello’s crimes of conspiring to commit and of committing
Hobbs Act robbery. Id. §§ 2, 1951. And the district court imposed a
20-year sentence for conspiring to use and carry a firearm to run
concurrent with Rosello’s other sentences, id. § 924(o), and a stat-
utory mandatory consecutive sentence of five years for using and
carrying a firearm, id. § 924(c).
        Rosello challenged his convictions and sentence, without
success, on direct appeal. United States v. Rosello, 250 F.3d 746
(11th Cir.), cert. denied, 532 U.S. 1030 (2001). After Rosello filed a
motion to vacate, which the district court denied, we denied him a
certificate of appealability. United States v. Rosello, 103 F. App’x
667 (11th Cir. 2004). Rosello also applied for leave to file a second
motion based on Johnson v. United States, 576 U.S. 591 (2015), but
we denied his application and explained that “§ 924(c)’s residual
clause is not implicated here because [the firearm] convictions
were supported by [his] conviction for Hobbs Act robbery by ‘use
of actual and threatened force, violence, and fear of injury,’ in vio-
lation of 18 U.S.C. § 1951.” In re Antonio Rosello, No. 16-13529
(11th Cir. July 1, 2016).
       We later granted Rosello leave to file a successive motion
to vacate that challenged the validity of his firearm offenses based
on United States v. Davis, 139 S. Ct. 2319 (2019). See 28 U.S.C.
USCA11 Case: 21-14440         Date Filed: 10/21/2022    Page: 5 of 9




21-14440               Opinion of the Court                         5

§ 2255(h)(2). We ruled that Rosello “made a prima facie showing
that his claim as to § 924(c) and § 924[(o)] convictions satisfies the
statutory criteria of § 2255(h)(2) on the basis that those convictions
may be unconstitutional . . . as he potentially was sentenced under
the now-invalid residual clause of § 924(c)(3)(B).”
      Rosello moved to vacate his two firearm convictions. 28
U.S.C. § 2255. He argued that the district court had to presume that
the convictions rested upon the least of his criminal acts, which was
conspiracy to commit Hobbs Act robbery, and that offense was not
a crime of violence that could support his firearm convictions. The
government opposed Rosello’s arguments for relief.
        The district court denied Rosello’s motion. The district
court ruled that Rosello’s argument was procedurally defaulted
and that he could not establish cause or prejudice to excuse his de-
fault or prove he was actually innocent. Alternatively, the district
court ruled that any error regarding the jury’s reliance on Hobbs
Act conspiracy was harmless because it was inextricably inter-
twined with Hobbs Act robbery and the jury had been instructed
that its firearm verdicts could be based on either Hobbs Act charge.
The district court issued Rosello a certificate of appealability as to
“whether the procedural default rule bars relief in this case as set
forth in Granda v. United States, 997 F.3d 1272 (11th Cir. 2021).”
USCA11 Case: 21-14440         Date Filed: 10/21/2022    Page: 6 of 9




6                      Opinion of the Court                 21-14440

                   II. STANDARD OF REVIEW
      The application of the doctrine of procedural default to a
motion to vacate presents a mixed question of fact and law, which
we review de novo. Granda, 990 F.3d at 1286.
                         III. DISCUSSION
       A federal prisoner can move to vacate, set aside, or correct
his sentence on the “ground that . . . sentence was imposed in vio-
lation of the Constitution or laws of the United States.” 28 U.S.C.
§ 2255(a). The motion for collateral relief is subject to the doctrine
of procedural default. Granda, 990 F.3d at 1280. That doctrine bars
a defendant from obtaining postconviction relief based on an argu-
ment that he could have raised at trial and on direct appeal. McKay
v. United States, 657 F.3d 1190, 1196 (11th Cir. 2011). The defend-
ant can overcome the bar by establishing cause and prejudice to
excuse his procedural default or he can avoid the bar by establish-
ing that the alleged sentencing error is jurisdictional. United States
v. Bane, 948 F.3d 1290, 1294 (11th Cir. 2020).
       The Supreme Court has limited challenges to subject-matter
jurisdiction to the district “courts’ statutory or constitutional
power to adjudicate the case.” United States v. Cotton, 535 U.S.
625, 630 (2002) (quoting Steel Co. v. Citizens for Better Env’t, 523
U.S. 83, 89 (1998)). The district courts have power to adjudicate “all
offenses against the laws of the United States.” 18 U.S.C. § 3231.
“So [as] long as the indictment charges the defendant with violating
a valid federal statute as enacted in the United States Code, it
USCA11 Case: 21-14440         Date Filed: 10/21/2022    Page: 7 of 9




21-14440               Opinion of the Court                         7

alleges an ‘offense against the laws of the United States’ and,
thereby, invokes the district court’s subject-matter jurisdiction.”
United States v. Brown, 752 F.3d 1344, 1354 (11th Cir. 2014).
       Rosello’s argument about a Davis error is not jurisdictional.
“A jurisdictional defect is one that strips the court of its power to
act and makes its judgment void.” McCoy v. United States, 266 F.3d
1245, 1249 (11th Cir. 2001) (internal quotation marks omitted and
alterations adopted). Although, after Davis, 139 S. Ct. 2319, and
Brown, 752 F.3d at 1354, Rosello’s conviction for Hobbs Act con-
spiracy no longer qualifies as a crime of violence, the invalidation
of that predicate offense did not divest the district court of the
power to adjudicate Rosello’s criminal charges. His indictment al-
leged violations of federal laws that prohibit conspiring to use and
carry and using and carrying a firearm during and in relation to a
crime of violence, conspiring to commit and committing Hobbs
Act robbery, and money laundering. 18 U.S.C. §§ 2, 924(c), 924(o),
1951, 1956(a)(1)(B). And his indictment alleged the valid predicate
offense of Hobbs Act robbery. See In re Navarro, 931 F.3d 1298,
1299, 1302 (11th Cir. 2019).
       As Rosello concedes, Granda controls this appeal. Rosello
procedurally defaulted and “cannot collaterally attack his convic-
tion on a vagueness theory” he failed to advance at trial or on direct
appeal. See Granda, 990 F.3d at 1285–86. Like the movant in
Granda, Rosello challenged the validity of his firearms convictions
based on Davis. See id. at 1281–83. And Rosello’s indictment also
alleged predicate offenses that were crimes of violence, one of
USCA11 Case: 21-14440         Date Filed: 10/21/2022     Page: 8 of 9




8                       Opinion of the Court                 21-14440

which was invalid but the other of which was valid. See id. at 1281.
And like the movant in Granda, Rosello’s jury returned a general
guilty verdict after being instructed that they could convict on find-
ing that the firearm offenses were committed during or in relation
to either Hobbs Act conspiracy or Hobbs Act robbery. See id. at
1280.
       Granda forecloses Rosello’s argument that he can establish
cause and prejudice to overcome his procedural default. Rosello
possessed at the time of his direct appeal “the building blocks . . .
[to make] a due process vagueness challenge to the § 924(c) residual
clause.” See id. at 1286–88. And Rosello cannot prove actual preju-
dice to excuse his procedural default. “[I]t is not enough for [Ro-
sello] to show that the jury may have relied on the . . . Hobbs Act
conspiracy conviction as the predicate for his [firearm] convic-
tion[s]; [he] must show at least a ‘substantial likelihood’” “that the
jury relied only on the [conspiracy] conviction, because reliance on
. . . [Hobbs Act robbery] would have provided a wholly independ-
ent, sufficient, and legally valid basis to convict” him of the firearm
offenses, 18 U.S.C. § 924(o), (c). Granda, 990 F.3d at 1288. Rosello’s
“predicates are inextricably intertwined, arising out of the same . . .
robbery scheme.” See id. at 1280. Rosello arrived with a gun that
he used to force a Wells Fargo employee to relent to the robbery
of his armored car. The jury necessarily must have found that Ro-
sello conspired to use and carry and used and carried a firearm dur-
ing and in relation to the conspiracy to commit a Hobbs Act
USCA11 Case: 21-14440        Date Filed: 10/21/2022     Page: 9 of 9




21-14440               Opinion of the Court                        9

robbery as well as during and in relation to the Hobbs Act robbery.
See id. at 1289.
       Rosello’s argument that actual innocence excuses his proce-
dural default also fails. To “keep the actual innocence exception
narrow, and ensure that this exception remains ‘rare’ and is only
applied in the ‘extraordinary case’” as the Supreme Court has in-
structed, a movant must establish that he is factually innocent of
the crime that serves as the predicate offense for a sentence en-
hancement. McKay, 657 F.3d at 1199; see Granda, 990 F.3d at 1292.
Rosello argues that he is innocent of the firearm offenses due to the
invalidity of his predicate offense. But we do not “extend the actual
innocence of sentence exception to claims of legal innocence of a
predicate offense justifying an enhanced sentence.” McKay, 657
F.3d at 1199. As Rosello concedes, our precedents foreclose his
claim of actual innocence.
                        IV. CONCLUSION
      We AFFIRM the denial of Rosello’s motion to vacate.